Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00056-CR

                                   Amanda MEDINA,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR9848
                      Honorable Stephanie R. Boyd, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 11, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice